DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 5/31/2022.  Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities:
  –now US Patent No. 11,347,922 B2,-- should be inserted after “March 8, 2021,” (line 2, paragraph [0001]) to update the referenced US application.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,943,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, wherein the resulting power grid of the present claims are an obvious subset of the patented claims, wherein when the variable i=1 in the patented claims, the resulting power grid arrangement are similar to the  present claims, wherein segments in the conductive layer M(i) and M(i +1) having first and second, third and fourth segments as recited in the patented claims, corresponds to the C_1st  and the C_2nd lines having alpha ones and beta ones as recited in the present claims; wherein although the alpha and beta C_1st lines as recited in the present claims are interspersed relative to a second direction perpendicular to the first direction and the alpha and beta C_2nd segments being interspersed relative to the first direction are obvious variations of the first and second segments being interspersed and substantially parallel to the first direction and the third and fourth segments being interspersed and substantially parallel to the second direction, which is perpendicular to the first direction as recited in the patented claims, because reversal of the arrangements of the first and second segments in the M(i) and M(i+1) lines.  Furthermore, although the present claims are directed to a method, whereas the patented claims are directed to a semiconductor device, the method steps of the present claims are merely “forming” steps that simply form the power grid arrangement of the patented claims, which would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to derive the patented claims to arrive at the present claims and vice versa.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 10,943,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious variations of the patented claims, wherein the steps of forming a first layer, as recited in the present claims, corresponds to the step of populating a first set of segment patterns and aligning the first and second segment patterns, as recited in the patented claims; the steps of forming a second layer, as recited in the present claims, corresponds to the steps of populating a second set of segment patterns and aligning the third and fourth segments, as recited in the patented claims; wherein the alpha and beta C_1st lines as recited in the present claims are interspersed relative to a second direction perpendicular to the first direction and the alpha and beta C_2nd segments being interspersed relative to the first direction are obvious variations of the first and second segments being interspersed and substantially parallel to the first direction and the third and fourth segments being interspersed and substantially parallel to the second direction, which is perpendicular to the first direction as recited in the patented claims, because reversal of the arrangements of the first and second segments in the M(i) and M(i+1) lines, and wherein when the variable i=1 in the patented claims, the resulting power grid arrangement are similar to the present claims.  
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,943,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, wherein the resulting power grid of the present claims are an obvious subset of the patented claims, wherein when the variable i=1 in the patented claims, the resulting power grid arrangement are the similar to the present claims, wherein segments in the conductive layer M(i) and M(i +1) having first and second, third and fourth segments as recited in the patented claims, corresponds to the C_1st  and the C_2nd lines having alpha ones and beta ones as recited in the present claims; wherein although the alpha and beta C_1st lines as recited in the present claims are interspersed relative to a second direction perpendicular to the first direction and the alpha and beta C_2nd segments being interspersed relative to the first direction are obvious variations of the first and second segments being interspersed and substantially parallel to the first direction and the third and fourth segments being interspersed and substantially parallel to the second direction, which is perpendicular to the first direction as recited in the patented claims, because reversal of the arrangements of the first and second segments in the M(i) and M(i+1) lines.  Although the present claims are directed to a method, whereas the patented claims are directed to a semiconductor device, the method steps of the present claims are merely “forming” steps that simply form the power grid arrangement of the patented claims, which would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to derive the patented claims to arrive at the present claims and vice versa.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,347,922 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, in which the resulting power grid arrangement are similar to the  present claims, wherein segments in the first and second conductive layers having first and second, third and fourth segments as recited in the patented claims, corresponds to the C_1st  and the C_2nd lines having alpha ones and beta ones as recited in the present claims; wherein the alpha and beta C_1st lines as recited in the present claims are interspersed relative to a second direction perpendicular to the first direction and the alpha and beta C_2nd segments being interspersed relative to the first direction are obvious variations of the first and second segments being interspersed and substantially parallel to the first direction and the third and fourth segments being interspersed and substantially parallel to the second direction, which is perpendicular to the first direction as recited in the patented claims, because reversal of the arrangements of the first and second segments in the first and second conductive layers.  
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 11,347,922 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious variations of the patented claims, performing similar steps of forming a first and a second conductive layers, wherein the alpha and beta C_1st lines as recited in the present claims are interspersed relative to a second direction perpendicular to the first direction and the alpha and beta C_2nd segments being interspersed relative to the first direction are obvious variations of the first and second segments being interspersed and substantially parallel to the first direction and the third and fourth segments being interspersed and substantially parallel to the second direction, which is perpendicular to the first direction as recited in the patented claims, because reversal of the arrangements of the first and second segments in the first and second conductive layers, resulting power grid arrangement are similar to the present claims.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-20 would be allowable if the obviousness double patenting rejections under 35 U.S.C. 101 set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-20, the independent clams 1, 11 and 16, from which the respective claims depend, recites a method for fabricating a power grid (PG) arrangement in a semiconductor device, comprising a combination of inventive steps of forming a first layer, and forming a second layer, in the manner as claimed, resulting in the particular arrangement of the power grid arrangement as claimed, which the prior arts made record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/ Primary Examiner, Art Unit 2851                                                                                                                                                                                             December 17, 2022